Citation Nr: 0102363	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  97-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for postoperative 
residuals of lumbar disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder dislocation, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for sinusitis with 
headaches, status post removal of osteoma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1962 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an evaluation in excess of 20 
percent for postoperative residuals of lumbar disc disease, 
an evaluation in excess of 20 percent for residuals of left 
shoulder dislocation, an evaluation in excess of 10 percent 
for hypertension, and an evaluation in excess of 10 percent 
for sinusitis with headaches, status post removal of osteoma.  
A May 2000 RO decision granted a 40 percent evaluation for 
postoperative residuals of lumbar disc disease effective 
March 14, 1994, the date the veteran reopened his claim.


REMAND

The record reflects that the veteran was most recently 
afforded an examination in September 1996.  At the time of 
that examination his left shoulder was unable to be examined 
because he had recently undergone surgery and his left 
shoulder was immobilized by a sling.

During the veteran's personal hearing, held before a Member 
of the Board at the RO in November 2000, testimony was 
offered concerning treatment the veteran received at a VA 
medical center.  It was indicated that the veteran had been 
seen at a VA medical center at least once every three months 
and had been hospitalized in 1997 and 1998 at a VA medical 
center.  VA treatment records through August 1997 have been 
associated with the record on appeal.  At the time the 
veteran opened his claim in March 1994 he indicated that he 
had been receiving treatment at the Decatur VA Medical 
Center.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law reaffirms and clarifies VA's duty to assist.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated the veteran for his lumbar disc 
disease, residuals of left shoulder 
dislocation, hypertension, and sinusitis 
with headaches, status post removal of 
osteoma, since March 1993.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified, including 
records from the VA Medical Center in 
Decatur from August 1997 until the 
present, including records relating to 
any hospitalizations in 1997 and 1998.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected postoperative residuals of 
lumbar disc disease and residuals of a 
left shoulder dislocation.  All indicated 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected lumbar 
disc disease and residuals of a left 
shoulder dislocation, including setting 
forth in degrees of excursion any 
limitation of motion of the affected 
joints.  The examiner is also requested 
to:  (1) Express an opinion as to whether 
pain that is related to the veteran's 
service-connected lumbar disc disease or 
residuals of a left shoulder dislocation 
could significantly limit the functional 
ability of any affected joints during 
flare ups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare ups; (2) determine whether 
as a result of the service-connected 
lumbar disc disease or residuals of a 
left shoulder dislocation, the low back 
or left shoulder exhibit weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be provided 
for any opinion offered. 

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and extent of the veteran's 
service-connected hypertension.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  A complete rationale 
should be provided for any opinion 
offered.

4.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature and extent of the 
veteran's service-connected sinusitis 
with headaches, status post removal of 
osteoma.  All indicated studies should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to indicate whether 
or not the veteran experiences 
incapacitating episodes and, if so, the 
frequency thereof, as well as whether the 
veteran requires antibiotic treatment 
and, if so, the duration and frequency of 
antibiotic treatment.  The examiner is 
also requested to indicate whether the 
veteran experiences purulent discharge or 
crusting.  A complete rationale should be 
provided for any opinion offered. 

5.  The RO should review the claims file 
and insure that the provisions of the 
Veterans Claims Assistance Act of 2000 
have been complied with.  The RO should 
then readjudicate the issues on appeal, 
with appropriate consideration of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); the 
rating criteria applicable to 
hypertension prior to and from January 
12, 1998; the rating criteria applicable 
to sinusitis with headaches, status post 
removal of osteoma, applicable prior to 
and from October 7, 1996; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 
38 U.S.C.A. § 5110(g) (West 1991); and 
VAOPGCPREC 36-97 (December 12, 1997).

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




